Citation Nr: 1019985	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-10 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for headaches, dizziness, 
and facial numbness, to include as residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1975 to 
October 1975, from June 1976 to November 1976, and from 
November 1979 to January 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 rating decision of the 
RO in Chicago, Illinois, which denied service connection for 
residuals of a head injury.

In an August 2006 statement, the Veteran contended that he 
suffers from blurred vision, tremors in his left shoulder and 
left hand, fainting spells, memory loss, and sleep loss due 
to the head injury he sustained in service.  The Board finds 
that these constitute separate claims, which were adjudicated 
by the RO in a June 2007 rating decision.  See Boggs v. 
Peake, 520 F.3d 1330, 1335 (2008) (holding that claims based 
upon distinctly and properly diagnosed diseases or injuries 
cannot be considered the same claim).  The Veteran did not 
file a notice of disagreement (NOD) with this decision and 
thus the Board does not have jurisdiction over these claims.  
See 38 C.F.R. §§ 20.201, 20.302(a) (2009); Percy v. Shinseki, 
23 Vet. App. 37 (2009).

In a November 2006 statement, the Veteran claimed service 
connection for cardiovascular disease, heart murmurs, and 
liver disease.  These claims have not yet been adjudicated by 
the agency of original jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence does not establish that the Veteran's headaches, 
dizziness, or facial numbness are the result of a head injury 
sustained in service or otherwise related to service.


CONCLUSION OF LAW

Headaches, dizziness, and facial numbness were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.



I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
should generally be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a February 2005 letter informed the Veteran of the 
first three elements of service connection, the types of 
evidence the Veteran could submit in support of his claim, 
and the Veteran's and VA's respective responsibilities for 
obtaining such evidence.  However, it did not provide notice 
regarding the degree of disability or the effective date.  
This deficiency was cured by an August 2006 letter notifying 
the Veteran of these last two elements.  Although it was not 
sent prior to initial adjudication of the Veteran's claim, 
the Veteran had an opportunity to respond with additional 
argument and evidence before his claim was subsequently 
readjudicated and a statement of the case (SOC) issued in 
February 2007.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule was 
rescinded by the Secretary during the pendency of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Any 
error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
have also been obtained to the extent possible.  The Veteran 
has not identified any other outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
present claims.  The Board concludes that the duty to assist 
has been satisfied with respect to obtaining relevant 
evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in August 2005.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
Veteran's claims file, including the medical records 
contained therein, as well as a thorough examination of the 
Veteran, and provides a complete rationale for the opinion 
stated which is consistent with the evidence of record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination has been met.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103, 122 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran contends that he is entitled to service 
connection for residuals of a head injury sustained in 
service, to include headaches and dizziness.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service treatment records reflect that in 
October 1975, the Veteran reported temporal headaches since 
engaging in a pugil stick fight two days before.  An 
examination of the Veteran was within normal limits.  The 
Veteran was diagnosed with "trauma from being hit."  A 
treatment record dated a few days later reflects that the 
Veteran again complained of headaches since being hit by a 
pugil stick.  No abnormalities were noted.  The Veteran was 
diagnosed with a trauma headache.  

Several days later, the Veteran was discharged from service 
by reason of unsuitability.  While it is not clear what the 
basis of the finding of unsuitability was, the Board notes 
that an October 1975 service treatment record reflects that 
the Veteran attempted to cut his wrist.  Thus, there is no 
indication that the Veteran was discharged due to the head 
injury.  

A June 1976 entrance examination is negative for any 
abnormalities, including abnormalities of the head. 

An October 1976 Medical Board report reflects that the 
Veteran was admitted to the U.S. Naval Hospital in Rota, 
Spain on October 10, 1976 after having been brought to the 
emergency room.  The Veteran had been found in a confused 
state and was thought to have had some type of "spell."  He 
complained of having a headache and had an abrasion over his 
right eye.  He denied having used alcohol or any drugs, and 
did not appear intoxicated.  The Veteran was disheveled and 
somewhat confused, and had poor memory for recent and remote 
events.  He was oriented to person but not to time and place.  
A neurological examination performed at the time was 
unremarkable.  It was suspected that he had suffered a head 
injury.  The following morning the Veteran was alert and no 
longer confused.  He was oriented in all spheres.  On October 
12 the Veteran was discharged to duty with a diagnosis of 
suspected head trauma.  On October 13, the Veteran was 
readmitted to the U.S. Naval Hospital with multiple 
superficial wrist lacerations.  At the time, the Veteran was 
withdrawn, tearful, and expressed a strong desire to return 
home.  On October 15, the Veteran was discharged with a 
diagnosis of schizoid personality.  On October 22, the 
Veteran appeared before a Medical Board.  At that time, the 
general physical and neurological examinations were within 
normal limits.  Mental status examination was unremarkable.  
Based on a review of the Veteran's background and evaluations 
of the Veteran during his brief hospitalizations, the 
diagnosis was changed from schizoid personality to immature 
personality which was found to pre-exist service.  The 
Medical Board agreed with this finding and found that the 
Veteran did not have a service-connected disability.  The 
Medical Board recommended that the Veteran be discharged as 
unsuitable for service.  

A few days later, the Veteran was discharged from service 
with a diagnosis of immature personality existing prior to 
entry.  There is no indication that the Veteran was 
discharged due to the head injury.  

A November 1976 separation examination is negative for any 
abnormalities of the head or other abnormalities.  However, 
on the Veteran's November 1976 report of medical history, he 
indicated that he suffered from frequent or severe headaches 
and dizziness or fainting spells.  A doctor's notation on 
this form reflects that the Veteran did not have any 
significant problems. 

An October 1979 entrance examination is negative for any 
abnormalities, to include abnormalities of the head.  In his 
October 1979 report of medical history, the Veteran denied 
any medical problems, including headaches, dizziness, or 
fainting spells, and indicated that he was in good health.  A 
separation examination is not of record for this period of 
service. 

A May 1994 private treatment record reflects that the Veteran 
reported headaches and possible blackouts.

A September 1996 private treatment record reflects that the 
Veteran reported a headache that had begun that morning.  The 
Veteran denied a history of headaches.  

A January 1997 private treatment record reflects that the 
Veteran reported headaches and dizziness.  The Veteran stated 
that he had experienced similar episodes for about a year, 
although they had recently increased in frequency and 
severity.  

A June 1997 private treatment record reflects that the 
Veteran complained of dizziness and near syncope.  A 
neurological examination showed that the Veteran's cranial 
nerves were within normal limits.  The Veteran was diagnosed 
with postural hypertension secondary to dehydration. 

A December 1997 private treatment record reflects that the 
Veteran still complained of intermittent migraines.  

A September 2001 private treatment record reflects that the 
Veteran reported almost daily headaches.  The Veteran was 
diagnosed with uncontrolled hypertension.

A May 2004 private treatment record reflects that the Veteran 
reported a headache which he described as a left-sided 
throbbing pain.  The Veteran did not report a history of a 
head injury.  The Veteran was diagnosed with a headache 
secondary to elevation of his blood pressure. 

A November 2004 VA treatment record reflects that the Veteran 
had a closed head injury after a fall.  No acute 
abnormalities were found on a CT scan of the Veteran's head. 

A November 2004 private treatment record reflects that the 
Veteran reported a two-day history of left-sided facial 
numbness.  The treating physician was unable to determine the 
cause of the Veteran's symptoms.

At the August 2005 VA examination performed in connection 
with this claim, the Veteran reported left facial numbness 
which had begun in 2002.  The Veteran also reported a history 
of headaches, but was unsure when they began.  The examiner 
noted a report of a headache on October 1975 after being 
struck with a "purge stick."  It was noted that the 
Veteran's subjective decrease in sensation over the left face 
did not follow established sensory distributions.  After a 
thorough examination of the Veteran was conducted, including 
a neurological examination, as well as a review of the 
Veteran's claims file and the medical records therein, the 
examiner concluded that it was less likely as not that the 
Veteran's headaches and facial numbness were caused by or a 
result of a possible head trauma sustained in service.  The 
examiner explained that there was no evidence of sustained 
headaches while in the military or for many years thereafter.  
The examiner also noted that the Veteran's claimed conditions 
were inconsistent with the examination and a recent neurology 
examination. 

An October 2006 VA treatment record reflects that the Veteran 
presented to the intensive care unit with dizziness, blurred 
vision, headaches, and shortness of breath.  The Veteran 
stated that his dizziness and blurred vision started one week 
earlier after he was put in jail and not given medication for 
his hypertension for a week.  The Veteran reported that he 
first had similar dizziness, blurred vision, and headache 
symptoms following a seizure-like episode in 1975 during 
which he fell to the ground and hit his head.  At the time he 
was seen to be "twitching and shaking."  The Veteran had 
bowel and bladder incontinence during this episode and woke 
up confused.  The Veteran stated that he had suffered four 
episodes since then, with the last one occurring about 6 
months earlier.  The Veteran stated that he had never been 
diagnosed with a seizure disorder or treated with anti-
seizure medication.  The Veteran was admitted to the ICU with 
a suspected hypertensive crisis.  An EKG and CT scan of the 
Veteran's head were negative.  The Veteran had no new focal 
neurological deficits.  The neurology department believed 
that the Veteran's symptoms, e.g. headaches, dizziness, and 
blurred vision, were most likely the sequelae of 
hypertension.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship 
between the Veteran's headaches and dizziness and his period 
of service.  

The Board notes that the Veteran sustained two injuries to 
the head while serving on active duty.  The first occurred in 
October 1975 when he was hit with a pugil stick and reported 
experiencing headaches.  The second occurred in October 1976 
when he was admitted to the U.S. Naval Hospital in Rota, 
Spain and diagnosed with a suspected head trauma, at which 
time he was confused and disoriented, had an abrasion over 
his right eye, and reported headaches.  The October 2006 VA 
treatment record suggests that the Veteran may have suffered 
a seizure at this time.  

However, there is no indication that the Veteran's headaches 
or confusion constituted chronic disabilities in service.  
See 38 C.F.R. § 3.303(b).  Rather, the service treatment 
records reflect that they were acute episodes.  In this 
respect, the November 1976 separation examination is negative 
for objective medical evidence of any abnormalities of the 
head or other abnormalities.  The Veteran did report 
suffering from headaches and dizziness in the November 1976 
report of medical history.  However, there is no objective 
medical evidence of any abnormalities, and no indication that 
these symptoms represented chronic disabilities in service.  
Rather, the service treatment records reflect that they were 
acute episodes following injuries to the head.  Moreover, the 
October 1979 entrance examination is likewise negative for 
any abnormalities and the Veteran denied headaches, 
dizziness, fainting spells or other medical conditions in the 
October 1979 report of medical history.  Thus, the evidence 
indicates that these conditions had resolved by October 1979.  
The evidence does not show, and the Veteran has not argued, 
that he experienced headaches or dizziness in service apart 
from the two occasions discussed above.  There is no 
indication that the Veteran had facial numbness in the 
service.  Thus, the Board finds that these did not constitute 
chronic conditions in service. 

There is also no evidence of a nexus between the Veteran's 
current headaches, dizziness and facial numbness and his 
period of service.  The earliest post-service medical 
evidence of the Veteran's headaches is the May 1994 private 
treatment record.  The earliest post-service medical evidence 
of the Veteran's dizziness is the January 1997 private 
treatment record.  This record reflects that the Veteran's 
episodes of headaches and dizziness had occurred for about a 
year.  The Veteran has not argued that he continued to 
experience headaches and dizziness on a regular basis ever 
since his discharge from the service.  Thus, a period of 
about 15 years elapsed between the Veteran's final separation 
from service in January 1980 and the manifestation of his 
headaches and dizziness.  This long period of time without 
evidence of headaches or dizziness weighs against a 
relationship between these disabilities and the Veteran's 
periods of service.  Likewise, the earliest evidence of the 
Veteran's facial numbness is the November 2004 private 
treatment record.  The Veteran did not report that he had 
facial numbness ever since service but rather stated that it 
had first occurred about two days before.  Thus, a period of 
about 25 years had elapsed between the Veteran's separation 
from service in 1980 and the manifestation of his facial 
numbness in 2004, which weighs against a nexus to service.  
In short, the evidence does not show a continuity of 
symptomatology to support a link between the Veteran's 
current complaints of headaches, dizziness and facial 
numbness and his period of service.  See id.

There is no other competent evidence showing that the 
Veteran's current complaints of headaches, dizziness or 
facial numbness were the result of injuries to the head 
sustained in service or are otherwise related to service.  In 
this respect, no objective abnormalities have been detected 
in CT scans of the Veteran's head or other neurological 
examinations.  Significantly, after carefully reviewing the 
evidence and examining the Veteran, the August 2005 VA 
examiner found that it was less likely than not that the 
Veteran's left facial numbness and headaches were the result 
head trauma sustained in service as there was no evidence of 
sustained headaches in service or for many years thereafter, 
and no objective abnormalities detected on examination.  

Finally, the Board notes that the May 2004 private treatment 
record and October 2006 VA treatment record reflect that the 
Veteran's headaches and dizziness are caused by his 
hypertension.  Indeed, the October 2006 VA treatment record 
shows that the Veteran's history of a possible seizure in 
October 1975, resulting in similar symptoms, was noted, and 
yet the Veteran's current complaints were still attributed to 
his hypertension.  The June 1997 and September 2001 private 
treatment records likewise imply that the Veteran's headaches 
and dizziness are symptoms of uncontrolled hypertension.  
These treatment records constitute affirmative evidence 
against a nexus between the Veteran's headaches and dizziness 
and his period of service, as they reflect an alternative, 
post-service cause of the Veteran's claimed disabilities. 

The Board acknowledges the Veteran's contentions that his 
headaches, dizziness and facial numbness were caused by a 
head injury he sustained in service.  The Veteran can attest 
to factual matters of which he has first-hand knowledge, such 
as his symptoms and other experiences.  See, e.g., Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469- 470 (1994).  For example, the Veteran is 
competent to describe his in-service injury and the history 
of his headaches, dizziness, and other conditions.  It is 
then for the Board to determine the credibility and weight of 
the Veteran's statements in light of all the evidence.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  However, the 
Veteran, as a lay person, has not been shown to have the 
requisite medical knowledge or training to be capable of 
diagnosing most medical disorders or rendering an opinion as 
to the cause or etiology of any current disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Washington, Layno, both supra.  Thus, the Board cannot 
consider as competent evidence the Veteran's opinion that his 
current headaches, dizziness, and facial numbness were caused 
by a head injury sustained in service, as this is a 
determination that is medical in nature and therefore 
requires medical expertise.  See id.; Barr v. Nicholson, 21 
Vet. App. 303 (2007).  As discussed above, there is no 
competent evidence supporting a relationship between the 
Veteran's headaches, dizziness and facial numbness and the 
head injury he sustained in service.  Indeed, there is 
affirmative evidence against such a relationship.

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for residuals of a head injury must be denied.  
See Hickson, supra; 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

ORDER

Entitlement to service connection for residuals of a head 
injury, to include claimed headaches, dizziness, and facial 
numbness is denied. 

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


